Citation Nr: 0503564	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to March 1953.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that the veteran has a 
current hearing loss disability.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duty to notify and 
assist in the development of the claim.  A May 2003 (prior to 
the rating appealed) letter did not specifically cite the 
VCAA, but informed the veteran of what was needed to 
establish entitlement to the benefit sought and of his and 
VA's responsibilities in claims development.  The initial 
rating decision of July 2003 and a January 2004 statement of 
the case (SOC), notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Also regarding notice content, while the veteran 
was not advised verbatim to submit everything he had 
pertinent to his claim, the May 2003 letter explained the 
type of evidence necessary to substantiate his claim and 
asked him to submit or identify any such evidence.  This was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any VA or 
private medical evidence relevant to his claim.   VA also 
attempted to obtain private medical records of treatment for 
hearing problems from two doctors in Austin, Texas identified 
by the veteran but was informed that the records had been 
destroyed.  Additionally, the veteran indicated that he 
received private medical treatment from an "unknown doctor" 
in Mexico City and from a Dr. P in Bogota, Columbia.  
However, he did not provide information specific enough for 
VA to obtain treatment records.  In order for VA to assist in 
obtaining private records, the veteran must provide enough 
information to identify and locate the records.  See 
38 C.F.R. § 3.159 (c)(1).  The veteran has not identified any 
additional private treatment records pertinent to his claim.  

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  
See 38 C.F.R. § 3.159(c)(4).  

Here, there is no competent evidence that the veteran now has 
a hearing loss disability or persistent or recurrent symptoms 
of hearing loss and no evidence that he had hearing loss in 
service or sensorineural hearing loss in the first 
postservice year.  Hence, an examination is not necessary.

II.  Factual Background

Service records show that the veteran served in an artillery 
unit.  Service medical records do not reveal any treatment or 
complaints of hearing problems.  Records do show that the 
veteran received brief treatment for tonsillitis in December 
1951 and bronchitis in June 1953 with no hearing problems 
noted.  On both the preinduction and separation examinations, 
the veteran scored 15/15 on the whispered voice and spoken 
voice tests.  

In his March 2003 claim, the veteran indicated that he went 
to a doctor for his hearing while in service.

In a May 2003 statement, the veteran indicated that he was on 
sick call for hearing problems once during basic training in 
1951 and once in Korea in 1952.  

In his August 2003 notice of disagreement, the veteran 
indicated that basic training definitely affected his hearing 
and that he did not make any complaints concerning his health 
status during his separation examination because he was 
advised that any physical complaints would delay his return 
home.  He also indicated that while living abroad after his 
discharge, he was treated several times for hearing loss due 
to nerve damage.

On his February 2004 Form 9, the veteran indicated that he 
first noticed hearing difficulty in 1954.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's allegations of noise exposure are not 
inconsistent with the circumstances of his service, and it 
may reasonably be accepted that he indeed was exposed to 
noise in service.  However, hearing loss disability was not 
noted in service and there is no medical evidence of record 
showing sensorineural hearing loss in the first postservice 
year (so as to warrant consideration of presumptive service 
connection).  Furthermore, the veteran has not submitted any 
competent (medical) evidence to show that he now has a 
hearing loss disability by VA standards (as defined in 38 
C.F.R. § 3.385).  While he did indicate that he was examined 
for hearing loss postservice in Mexico and Colombia, he has 
not provided sufficient to enable VA to seek records of such 
treatment.  Also, for reasons explained previously, a VA 
examination to ascertain whether the veteran has a hearing 
loss disability is not necessary.  The only evidence that the 
veteran has a hearing disability is in his own statements.  
His opinion is not competent evidence; "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In summary, there is neither competent evidence of current 
hearing loss disability, nor competent evidence that any such 
disability would be related to service.  The preponderance of 
the evidence is against the claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


